Debtor: Marquita Peters Case number: 19-42613

United States Bankruptcy Court for the Western District of Missouri

Chapter 13 Plan
© Check if this Is an amended plan and list below the Parts of the plan that have been changed:

Enter tex!

Above median
x Below median

Part 4: Notices

To Debters: This form sets out options that may be appropriate in some cases, but the presence of an cption on the form does not
Indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules and judicial
rulings may not be confirmable.

in the following notice to creditors, you must check each box that applies.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
an attorney, you may wish to consult one.

If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file a timely written
objection to confirmation. The Bankruptcy Court may confirm this plan without further notice If no objection to confirmation is
fied. See Bankruptcy Rule 3015 and LR Rule 3083-1(D) and (E). In addition, you must have a fited and allowed proof of claim
in order to be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the

plan includes each of the following items. if an item Is checked as “Not included", if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the plan.

 

 

 

1.1 | Alimit on the amount of a secured claim, set out in Part 3.2, which may result In a partial T Included ® Not Included
payment or no payment at all to the secured creditor

4.2} Avoidance of a judicial lien or a nonpossessory, nonpurchase-money security interest, set out in ¥ Included © Not Included
Part 3.7

1.3 | Nonstandard provisions, set out in Part 7 included ® Not Included

 

 

 

 

 

 

Part 2: Plan Payments

2.1 Debtor(s) will make regular payments to the trustee as follows:

$ 920.00 per month
[if debtor(s) will have a step payment: and $ Enter a:nount per month starting with the payment due in (month), (year)] /nsert additional
lines if needed.

2.2 Regular payments to the trustee will be made from future income in the following manner: Check all that apply.
f& Debtor(s} will make payments pursuant to a payroll deduction order to the employer(s) and in the amount(s) listed below:

 

 

 

Debtor's name Monthly amount Employer's name Streat address City, state & zip
Marquita Peters $ 920.00 Ex! 10 Exchange Place, | Jersey City, NJ 07032
22nd Floor
Enter debtor name $ Enter amount {| Enter employer | Enter street address Enter city, state & zip
name

 

 

 

 

 

 

 

O Debtor(s) will make payments directly to the trustee.
2.3 Additional payments.

12/2017 MOW 3083-1.1
O None. if “None” is checked, the rest of Part 2.3 need not be completed or reproduced.

Debtor(s) will make additional payment(s} to the trustee from other sources, as specified below, Describe the source, amount, and
date of each additonal payment.

Enter text

Part 3: Treatment of Secured Clalms

3.1. Maintenance of payments and cure of default, if any.

& None.

if "None" is checked, the rest of Part 3.17 need not be completed or reproduced,

The current contractual installment payments on the secured claims listed betow will be maintained, with any changes required by the

applicable contract, and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or
directly by the debtor, as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the
trustee on a pro rata basis, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a filed
and allowed proof of claim control over any contrary amounts listed below as to the current installment payment and arrearage.
Mortgage payments paid by the trustee will be pald pursuant to LR 3094-1. Vehicle loans may be paid as long term debts if they qualify
as such pursuant to the terms of the contract. Any vehicle loan listed in this paragraph must be paid from the plan payments pursuant

to LR 3070-1. Post-petition Homeowners Association (HOA) dues and pre-petition HOA arrearages shall be treated in Part 3.1.

 

 

 

 

 

 

Creditor name Collateral/ Street Last 4 Post petition Post-petition Estimated Arearage interest
address digits of monthly payment pre-petition rate
account # payment Paid Pald arrearage
through directly
plan

Enter creditor ; r Cc Cc $ _
name Enter address Acct # § Mo. Pmt Arrearage Interest Rate
Pert realy Enter addres Acct # $ Mo. Pmt | © C . Interest Rate
_— iter address ect | 1 Arrearage erest Ra
Enter creditor a ; c $
— Fnter address Acct # $ Mo. Pmt c ‘Arrearage Interest Rate

 

 

 

 

 

 

 

 

 

3.2

Request for valuation of security, payment of fully secured claims, and modification of

undersecured claims.

& None. if “None” is checked, the rest of Part 3.2 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 7 of this pian is checked.

The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
claim listed below, the dabtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount; secured claims of
governmental units should be listed in Part 3.5 below. For each listed claim, the value of the secured claim will be pald with
interest at the applicable Chapter 13 rate unless otherwise modified below and specified in Part 7.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this
plan. If the amount of a creditor's secured claim Is listed below as having no value, the creditor's allowed claim will be treated in its entirety as
an unsecured claim. Unless otherwise ordered by the court, the amount of the creditor's total claim listed on the proof of claim controls over
any contrary amounts listed in this paragraph.

Pursuant to 11 U.S.C. §1326(a}(1), secured claims marked below as non-purchase money security interest claims will not receive pre-
confirmation adequate protection payments unless the court orders otherwise.

 

 

 

 

Creditor name Estimated Collateral Check ifnon- | Value of Amount of Amountof | Interest | EMA payment
amount of purchase collateral claims secured rate through plan
creditor's money senior to claim
total claim security creditor's

interest claim claim
Creditor name $ Amount Collateral Oo $ Value | $ Amount | $ Amount | Rate $ Amount
Creditor namie $ Amount Collateral Oo $ Value | $ Amount | $ Amount | Rate $ Amount
Creditor name $ Amount | Collatera! Oo $ Value | $ Amount | $ Amount | Rate $ Amount

 

 

 

 

 

 

 

 

 

 

3.3 Secured claims excluded from 17 U.S.C. §506.

O None. /f “None"is checked, the rest of Part 3.3 need not be completed or reproduced.

The claims listed below were either:

(1) incurred within 916 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for
the personal use of the debtor(s), or

12/2017

MOW 3083-1,1

 
(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan by the trustee. Unless otherwise ordered by the court, the claim amount stated on a filed
and allowed proof of claim controls. These claims will be paid interest at the applicable Chapter 13 rate unless otherwise modified

below and specified in Part 7.

 

 

 

 

 

 

 

 

Creditor name Last 4 digits of Collateral Interest rata | EMA payment
account # through plan
Eddy’s Mazda of Lees Summit 5331 2016 Mazda Ch 13 $ 469.00
Exeter Finance 3331 2013 Toyota Ch 13 $ 0.00
Camry

 

3.4 Mortgages to be paid in full during the life of the pian

 

 

{J None. if "None" is checked, the rest of Part 3.4 need not be completed or reproduced.

If no monthly payment is provided, the creditor will be paid pro rata from funds available for this class after the payment of creditors with an
Equa! Monthly Amount.

If no interest rate is listed in the plan or on the face of the proof of claim, the trustee will use the Chapter 13 rate in effect for this case.
If the post-petition payments are paid through the plan, the trustee will only make principal and interest payments on the mortgage
claims listed in Part 3.4. Pre-petition arrears will be paid as part of the principal balance of the claim and not as a separate claim.

 

 

 

 

 

 

Creditor name Collateral Street Last 4 diglts of Principal Monthly payment | Post-petition payments Interest
address account # balance rate
Pald Paid
through directly
plan
later: F
Creditor name eo ateral Lost4ofSSN | $ Balance | $ Payment 0 Oo Rate %
address b
Creditor name Ne Last 4 of SSN | $ Balance | $ Payment O O Rate %

 

 

 

 

 

 

 

Escrow accaunts associated with the claims listed above in Part 3.4:

OD None.

Any escrow accounts associated with a claim listed in this paragraph shall be paid directly by debtors or by the trustee as a separate claim
record pursuant to the Information listed below. If the post-patition escrow payments are paid by the trustee, the trustee will cease making

sald payments once the underlying claim has been paid in full.

escrow payments

escrow payment

name

Creditor name
Creditor name

 

3.5 Secured claims of governmental units.

6 None. if ‘None"is checked, the rest of Part 3.5 nead not be completed or reproduced.

The trustee shall pay secured claims of governmental units based on a filed and allowed proof of claim, whether listed in this paragraph or
not, in full pursuant to 17 U.S.C. §511{a), if the claim is a tax claim entitled to payment under this statute. If the tax claim does not provide
the non-bankruptcy applicable interest rate, it will be paid at the Chapter 13 rate in effect for this case.

 

Creditor name Estimated claim amount

 

Amount
Amount

Creditor name
Creditor name

 

 

 

 

 

3.6 Surrender of collateral.

12/2017

£] None. if None" is checked, the rast of Part 3.6 need not be compieled or reproduced.

The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor's claim. The debtor(s) request that
upon confirmation of this plan the stay under 11 U.S.C. § 362(a} be terminated as to the collateral only and that the stay under §1301 be

terminated

MOW 3083-1.1
in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below, provided a proof
of claim ts filed and allowed for any deficiency amount.

 

Creditor name

Collateral

 

Creditor name

Collateral

 

 

Creditor name

 

Collateral

 

3.7 Lian avoidance.

BJ None. if “None” is checked, the rest of Part 3.7 need not be completed or reproduced.

The remainder of this paragraph will be effective only if the applicabie box in Part 7 of this pian is checked.
The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which

the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or security intarest
securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
amount of the judicial len or security Interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed, The
amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11
U.S.C. § 522(f} and Bankruptcy Rule 4003(d). ff more than one lien is to be avoided, provide the information separately for each lien.

 

Information regarding judicial lien or security
interest

Calculation of lien avoidance

Treatment of remaining secured
claim

 

 

 

 

Name of creditor: Creditor name @. Amount of lien: $ Amount Amount of secured claim after
avoidance (line a minus line f}
Collateral: Coliateral b. Amount of all other fiens: $ Amount $ Amount
Lien identification (such as judgment date, | c. Value of claimed exemptions: + § Interest rate (if applicable):
date of lien recording, book & page | Anjount
number): Lien ID
d. Total of adding lines a, b, and c: $ Ch13 Rate
Amount

 

8. Value of debtor's interest in property: - $

Equal monthly amount (“EMA”) to

 

Amount be disbursed by the trustee
f. Subtract line e from line d: $ $ Amount
Amount

 

Extent of exemption impairment (check applicable
box):

 

LI Line fis equal to or greater than line a.

 

The entire lien is avoided. (Do not complete the next
column.)

 

LJ Line fis less than line a

 

 

 

A portion of the lien is avoided. (Complete the next
column.}

 

 

 

Part 4: Treatment of Fees and Priority Claims

4.1 General

Trustee's fees will be collected pursuant to 28 U.S.C. §586.

For Domestic Support Obligation ("DSO") noticing purposes, under 11 U.S.C. §1302(d), if the DSO claim holder listed is a governmental
unit, list the name(s), address(es) and phone number(s) of the actual holder of a DSO as defined in 11 U.S.C. §101(14A). Pursuant to 11
U.S.C. §112 and Bankruptcy Rule 9037, do not disclose the name of a minor child. Identify only with the minor's initials.

If the debtor has a tax redemption claim, said claim must be listed in Part 7 and specific instructions for treatment of creditor must be clearly

set out. The box in Part 1.3 indicating that nonstandard provisions are included must also be checked.

4.2 Attorney's fees

 

 

 

 

 

Total pre-confirmation Pre-confirmation attorney fees paid Pre-confinnation attorney fees paid | Equal monthly amount
attomey fees directly by the debtor from the plan payments (“EMA”)
$ 3000.00 $995.00 $ 2005.00 $ 350.00

 

 

4.3 Ongoing post-petition Domestic Support Obligations.

EJ None. if “None” is checked, the rest of Part 4.3 need not be completed or reproduced,

12/2017

MOW 3083-1.1

 

 
The cebtor(s) shall make ongoing, post-petition DSO payments directly to the holder of the claim whether payments are made to the actual
recipient or to a governmental! unit as assignee. The monthly payment should be listed on Schedule | and/or J.

 

 

 

 

 

 

 

 

Debtor's name Ongaing DSO claim holder Address Direct monthly
name payment
Enter debtor name Claim holder Address $ Payment
Enter debtor name Claim holder Address § Payment

 

4.4 Pre-Patition Arrears on Domestic Support Obligation claims.

£2) None. if “None” is checked, the rest of Part 4.4 need not be completed or reproduced.

Pre-petition arrearages owed to DSO holders under 11 U.S.C. §507(a1)(A} and §507(a}(1}(8) shall be paid by the trustee from pian
payments on a pro rata basis from funds available after payment of creditors with an EMA unless otherwise specified in Part 7.

 

 

 

 

 

 

 

Debtor's name DSO arrearage claim holder name Address Estimated arrearage
claim
Enter debtor nate Claim holder Address $ Amount
Enter debtor name Claim holder Address $ Amount

 

 

4.5, Other Priority Claims.

[1 None. if “None” is checked, the rest of Part 4,5 need not be completed or reproduced.

Other Priority claims will be paid by the trustee from plan payments on a pro rata basis as funds are available for this class of claimant
unless otherwise specified in Part 7. Any other special provisions must be clearly set out in Part 7.

 

 

 

 

 

 

 

 

Priority creditor name Estimated priority claim
Internal Revenue of Service $ 9865.13
Missouri Department of Revenue § 2025.00
Kansas Department of Revenue $ 3729.42
Jackson County Collector $2360.42

Part 5: Treatment of Nonpriority Unsecured Claims

5.1 General
Absent court order or other agreement with the trustee, debtor(s) shall tum over to the trustee the non-exempt portion of any federal or state
tax refund that is a pre-petition asset unless the non-exempt equity in the tax refunds ts satisfied by the treatment of non-priority unsecured
creditors in Part 5.2. Debtor(s) may also be required to pay in tax refund(s) that are not pre-petition assets if the court determines that said
refunds are disposable income.
If debtor has @ pending or potential lawsuit or other administrative proceeding, whether or not such cause of action fs listed on Schedule

A/B, any net, non-exempt proceeds which become liquidated shall be turned over to the trustee absent other court order or other agreement
with the trustee.

5.2 Nonpricrity unsecured clalms not separately classified.
Choose only one treatment of non-priority unsecured creditors below.
0 A dividend of 100%.
A dividend of 0%.

DA dividend of Rate %.
OA base plan. The base is miritlis months of payments.
C0 Liquidation Analysis Pot (LAP), There is non-exempt equity of $ Amount.

(0 Disposable Income Pot. The DIP amount Is $ Ainount (60 x $ Amount monthly disposable income as calculated on Form 122C-2).

5.3. Maintenance of payments and cure of any default on nonpriority unsecured claims (such as long-term student loans).
DC None. fF "None" is checked, the rest of Part 5.3 need not be completed or reproduced.
The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed

below on which the last payment is due after the final plan payment. The contractual installment payments will be disbursed either by
the

12/2017 MOW 3083-1.1
trustes or directly by tha debtor, es specified below, Any clalm for an erreerage amount will be pald In full as specified below and
disbursed by the trustee pursuant to the filed and allowed proof of clain.

 

 

 

 

Creditor name Last 4 digits | Estknatad | Contractual Pest-peliten payment Estimated (Intarest
of account claim monthly Paid Paid arrearage reta for
# amount payment : claim arrears (if
moun | aint ci
Creditor name Last 4]$Amount | $ Payment | LJ L] $ Rate %
SSN Arrearage
Creditor name Last 4] $Amount | $ Payment } Li 0 $ Rate %
SSN Arrearage

 

 

 

 

 

 

 

 

 

 

&.4 Other separately classified nonpriority unsecured clalma.
[I None. ff “None” is checked, the rest of Part 5.4 need not be completed or reproduced.
The nonprtority unsecured allowed claims Ested below are separately classified and wil bo treated as follows

 

 

 

Craditor name ~ Basis for separate classification and treatment Amount of the interost rate (if |
claln applicable)
Creditor name Basis $ Amount Rate %
Creditor name Basis $ Amount Rate %

 

 

 

 

 

 

Part §: Executory Contracts and Unexpired Leases

List the treatment of axecutory contracts and unexpired leases below.

CNone. # ‘None’ is checked, the rest of Part 6 need not be completed or reproduced.

Post-patition payments and pre-petition arrearages, whether scheduled or unschedulad, on executory contracts and unexpired leases which
are assumed shall ba paid directly by the cebtor(s). Hf debtor(s) have pre-patition arrearages, an estimated amount should be listed below.
Dabtor(s) should also inciude detailed Information below on how the pre-petition arrearage will be cured.

name or pre- Debtor(s) will cure
or exacutory petition arrearage arearage directly as follows:
contract

0.00 A
Creditor name Enter text

 

Part 7: Nonstandard Plan Provisions
Ei None. if None" is chacked, the rest of Part 7 need nol be completed or reproduced,

Nonstandard provisions must ba set forth below. A nonstandard provision is a provision not othenwise included in the approved form for the
Westem District of Missourl or deviating from if. Nonstandard provisions set out elsewhere in this plen are ineffective.

 

Enter text

Part 8: Signatures

oxcSignsture <)> 10> Scart I |Deofi<

Signature of
Attomey for Debtor(s)

0 /s/Meredyth A. Date 11/26/2019

D Signature Date Enter date

Signature(s) of Debtor(s}

The debtor(s} must sign this document even If represented by an attorney and even if the attorney also has signed above.

By filing this document, the Attomey for Debtor(s) or Debtor(s) themselves, if not represented by an attormsy, also certify{ies) that the
wording and order of the provisions in this Chapter 13 plan ara Identical to those contained in the approved form for the Western
District of Missouri, other than any nonstandard provisions included In Part 7.

12/2017 MOW 3083-1.]

 
PLAN PROVISIONS
A. PLAN PAYMENTS AND LENGTH OF PLAN
1. Mailing address: All plan payments shall be payable to "Richard V. Fink, Trustee”, shall include the debtor's nama and case number
and shall be mailed to Richard V. Fink, Trustee, P.O. Box 1839, Memphis, TN 38101-1839. Any changes to the plan payment mailing
address will be posted on weww.ndc.org and www. 13network.com.

li. Commencement date: Plan payments shall commence within 30 days of the petition date. Once a plan is confirmed, that plan payment
remains in effect until such time as the court confirms a subsequent amendment.

Employer wage order: If the box for voluntary wage assignment to the employer is checked and the employer address is not provided,
the wage order shall be issued directly to the debtor. If neither box in Part 2.2 is checked, the wage order shall be issued directly to the
debtor, Full and timely payment is the debtor's responsibility if the voluntary wage assignment has not gone into effect or ff the employer
does not remit the full plan payment amount. The trustee also may cause an order fo remit plan payments to be issued to the debtor's
employer pursuant to LR 3083-1.

lv. Electronic payments: Payments can be made electronically to the trustee. There are links to the websites at www.ndc.org and
www, 13network.com.

B. TREATMENT OF SECURED CLAIMS ~ MAINTENANCE OF PAYMENTS AND CURE OF DEFAULT, IF ANY

|. Interest rate for pre-petition arrearage: All pre-petition arrearages, whether scheduled or unscheduled, shall be paid 0% interest
pursuant to 11 U.S.C. §1322(2) unless otherwise specified in the plan or ordered by the court. If a portion of the pre-petition arrearage Is
entitled to interest, the treatment should be clearly specified in Part 7 as to the amount to be paid interest and the applicable interest rate.
If the proof of claim is filed with no information regarding the portion to be paid interest, the trustee shall pay interest on the amount
indicated in the plan. If no specific interest rate is provided and the plan provides for interest, the trustee shall use the Chapter 13 Rate in
effect for the case.

li. Post-petition mortgage payment change: A “Notice of Mortgage Payment Change” shall be filed with the court and served on the
debtor, the debtor's counsel and the trustee no later than twenty-one (21) prior to any payment change and shall contain the information
required pursuant to LR 3094-1 and Bankruptcy Rule 3002.1.

tii. Pre-confirmation adequate protection payments on claims secured by real property: The trustee shall distribute adequate
protection payments to real property creditors being paid from the plan payments pursuant to LR 3086-1.

iv. No proof of claim filed or no transfer filed: The trustee shall reserve funds for the conduit portion of claims treated as long term debts
and paid from the plan payments. If no proof of claim Is filed, the trustea generally files a motion to deposit funds Into the court registry at
the conclusion of the case and will deposit the reserved funds into the court registry absent other court order. If a proof of claim is filed
but the claimant does not accept funds from the trustee and no transfer or assignment of claim is filed, the trustee generally files a motion
to deposit funds into the court registry at the conclusion of the case and will deposit the reserved funds into the court registry absent
other court order.

Cc. SECURED CLAIMS — ADEQUATE PROTECTION

i. How adequate protection payments are made: Creditors listed in Part 3 that are entitled to adequate protection payments pursuant to
11 U.S.C. §1326{a){1} or LR 3086-1 will receive said payments from the trustee pursuant to LR 3086-1 unless otherwise ordered by the
court. A creditor shall not receive adequate protection payments if the plan does not provide for such creditor to be treated as secured in
Part 3. In order for such creditor to receive adequate protection payments, the debtor must amend the plan to specify creditor's
treatment as secured and to provide an equal monthly amount for that creditor or the creditor must file an appropriate motion for
adequate protection with the court and obtain an order. Creditors may file objections to the adequate protection treatment provided by
the plan.

it. Proof of claim required: Creditors listed in Part 3 that are entitled to adequate protection payments pursuant to 11 U.S.C. §1326(a}{1)
or LR 3086-1, will recelve payments from the trustee only after a proof of claim is filed with the court. Adequate protection payments
shall be paid from the second month following the petition or conversion month through the confirmation month. The principal amount of
the adequate protection recipient's claim shall be reduced by the amount of the adequate protection payments remitted unless the court
orders otherwise.

D. SECURED CLAIMS OF GOVERNMENTAL UNITS

|, The trustee shall pay secured claims of govemmental units based on a filed and allowed proof of claim, whether listed in the plan or not, in ful
pursuant to 11 U.S.C. §511(a), if the claim is a tax claim entitled to payment under this statute. If the tax claim does not provide the non-
bankruptcy applicable interest rate, it will be paid at the Chapter 13 rate in affect for this case.
E. LIEN RETENTION
The holder of a secured claim shall retain its lien until the eanier of the payment of the underlying debt determined under non-bankruptcy
law or the discharge under 11 U.S.C. §1328. If the case is dismissed or converted without completion of the plan, the lien also shall be
retained by such holder to the extent recognized by applicable non-bankruptcy law pursuant to 11 U.S.C. §1325(a}(5)(B).
F. TREATMENT OF FEES AND PRIORITY CLAIMS

i. Trustee's fees: Trustee's fees shall be collected pursuant to 28 U.S.C §586.

12/2017 MOW 3083-1.1
li. Pra-confirmation debtor's attornay’s fees: Attorney fees shall be paid from the plan payments pursuant to LR 2016-1 unless a
different treatment is provided in Part 7 and the court issues a specific order regarding that proposed treatment. Pre-confirmation
attorney fees are limited to the amounts set out in LR 2016-1(D) absent a court order allowing fees in excess of said amounts. The
confirmation of the plan without that separate, specific court order shall not permit attomey fees to be paid contrary to the equal monthly
amount specified in Part 4.2. All attomey fees paid contrary to that paragraph or other order of the court are subject to disgorgement.

iii. Treatment: Eleven U.S.C. §1322(a2} provides that all claims entitled to priority under §507(a) shall be paid in full in deferred cash
payments, except when §1322(a}(4} applies to §507({a}(4})(B) priority claim, unless the holder of a particular claim agrees to a different
treatment of such claim. All priority claims, regardless of the underlying basis for the claim, are similarly classified for purposes of
distribution

under this plan unless otherwise specified in Part 7 or other order of the court. Priority creditors shall not receive interest on their claims
unless otherwise specified in the plan or other order of the court.

lv. Classification: All priority creditors, including DSO's, with a fited and allowed claim for whom an EMA is provided in Part 7, shall be
grouped for distribution purposes with any creditor for whom an EMA is provided, including secured claims and debtor's attorney's fees.
All priority unsecured creditors, including DSO's, with a filed and allowed claim for whom an EMA is not provided, shall be grouped for
distribution purposes with any secured creditor being paid pro rata as funds are available for that class of creditors.

G. TREATMENT OF NONPRIORITY UNSECURED CLAIMS
il. Base plans:

a. Base amount: The base amount (“Base”) shall be calculated by multiplying the number of months proposed in a base case by
the monthly plan payment. If the monthly pian payment changes, the base shall be adjusted accordingly.

b. Dividend to be set in Base plans: After both the governmental and non-governmental bar dates have passed and the trustee
has filed the Notice Allowing/Disallowing Claims and said Notice is final, the trustee will set a dividend in Base cases
establishing the percentage that the Base will pay to non-priority unsecured creditors at that time. The trustee will provide a
notice of the set dividend.

c. Adjustments to the dividend: Once the dividend has been set in a Base plan, the trustee may adjust the dividend as
necessary to ensure that the case complies with the Applicable Commitment Period if the plan runs short of the Applicable
Commitment Period due to a withdrawn proof of claim, a lump sum payment made by the debtor, a decrease in trustee's fees,
a decrease in the conduit mortgage payment, or any other event. The dividend may also be adjusted based on a post-
confirmation amended plan filed by debtor. The trustee will provide notice of the adjusted dividend. If the debtor remits
sufficient funds to the trustee to pay off the case in full, e.g. 100% to all filed and allowed unsecured creditors; the trustee may
adjust the plan to a 100% pian for filed and allowed unsecured creditors without further order of the court.

d. Payment of non-priority unsecured creditors: Filed and allowed non-priority unsecured creditors shall be paid their pro rata
share, as funds are available, of plan payments available after the satisfaction of administrative expenses, secured claims
{including interest), priority unsecured claims and after all long-term debt payments being paid through the trustee are current.

e. Length of Base: Because the total funds paid into the plan must be sufficient to satisfy the administrative expenses, secured
claims and priority unsecured claims, the plan may actually run longer than the number of months needed to satisfy the Base.
Any adjustments made to the Base that results in the Plan running in excess of the sixty-month statutory time limit of 11 U.S.C.
§1322(d) may resuit in the trustee filing a motion to dismiss.

li. Pot plans:

a. Liquidation analysis pet (LAP): The LAP amount listed in Part 5.2 should be the amount of non-exempt equity. When setting
the dividend to non-priority unsecured creditors, the trustee will deduct hypothetical Chapter 7 trustee fees from the LAP
amount. The hypothetical fees will be calculated pursuant to 11 U.S.C. §326. After deduction of said fees and any allowed
pricrity claims, any funds remaining in the LAP will be paid to allowed non-priority unsecured claimants pursuant to the set
dividend. Filed and allowed special or co-debtor non-priority claims will not receive more than their pro rata share of any funds
available for distribution to filed and allowed non-priority claimants from the LAP; if the plan provides for filed and allowed
special or co-debtor non-priority claims to be paid more than the other filed and allowed non-priority unsecured claimants, then
the debtor shall pay to the trustee the additional funds necessary to satisfy those claims.

b. Disposable income pot (DIP):

1. DIP amount: If the debtor has disposable income as defined in 11 U.S.C, §§1325(b)(2) and (b)(3) and the
applicable commitment period as defined In §1325{b}(4)(A) is not less than five (5) years, the DIP amount shall
be the amount of the monthly disposable income on Form 122C-2 multiplied by 60.

2. Dividends in DIP plans: When setting the dividend to non-priority unsecured creditors, the trustee will deduct
pre-confirmation attomey's fees paid from plan payments and filed and allowed special or co-debtor non-priority
unsecured claims. Filed and allowed priority claims are not deducted from the DIP as they already have been
deducted on the Form 122C-2. Any remaining funds in the DIP will be paid to filed and allowed non-priority
unsecured claims pursuant to the set dividend. If the DIP is less than or equal to the sum of the pre-
confirmation debtor's attorney's fees being paid from the plan payments and filed and allowed special or co-
debtor non-priority unsecured claims, the filed and allowed non-priority unsecured claims shall receive zero
percent (0%), unless the plan runs short of the applicable commitment period. See paragraph Iii) below.

c. Adjustment to dividend for both LAP plans and DIP plans; After the dividend to non-priority unsecured creditors is set, the

trustee will not reduce the dividend to accommodate additional or amended proofs of claim filed and allowed after the bar date
but may increase the dividend if a proof of claim is withdrawn or amended to a lower amount to ensure compliance with 11

12/2017 MOW 3083-I.1
U.S.C. §4325(a)(4}. If the debtor betieves that reduction of the dividend is required, it will be the responsibility of the debtor to
determine the appropriate dividend and fite an amended plan to adjust the dividend. Any such amendment to the plan shail
reflect the dividend which previously has been set and shall provide a dividend that will comply with 11 U.S.C. §1325(a}4)} and
must be at least equal to any distributions already made to non-priority unsecured creditors.

H. DISTRIBUTIONS TO CREDITORS

i. Proof of clalm: The trustee shall only distribute payments, including adequate protection payments, to creditors who have filed and
allowed proofs of claim. If the plan provides for the debtor to make payments directly, then the failure of the creditor to file a proof of
claim does not excuse the debtor from making the required direct payments. If the debtor is to make direct payments to a creditor, those
payments must be
paid pursuant to the terns of the contract regardless of whether the plan is confirmed. However, if the trustee is to pay any portion of a
claim, then it is necessary for the creditor to fila a proof of claim to receive the portion of the claim to be paid through the trustee.
Notwithstanding the confirmation of this plan, the debtor(s) and the trustee reserve the right to challenge the allowance, validity or
enforceability of any claim, in accordance with 11 U.S.C. §502(b) and to challenge the standing of any party to assert any such claim.

li. Order of distributions: The trustee shall distribute to creditors, absent other order of the court, based on the confirmed plan, filed and
allowed proofs of claim, and the notice to allow claims and any subsequent notices to allow additional, adjusted or amended claims. See
LR-3084-1 and LR 3085-1. The manner and order of distribution to creditors shall be determined by tha trustee unless otherwise clearly
set out in the plan as confirmed.

Creditor malling address/assignments or transfers; The trustee shall mail payments to the address provided on the proof of claim
unless the creditor provides another address in writing for payments or the trustee receives other official, written notice of a change of
address. If the claim is assigned or transferred, the trustee shall continue to remit to the original creditor until an assignment or transfer
of claim Is filed with the court.

iv. Payment of claim after lifting of stay: The trustee shall continue to make payments to any creditor with a filed and allowed claim after
an order granting relief from the stay is entered or the stay is otherwise not In effect. The trustee shall cease making payments only if:

a. the claim is withdrawn by the creditor; or
b. an objection to the claim is filed and an order is entered directing the trustee to cease making payments on the claim; or
c. the claimant notifies the trustee In writing that no further payments are owed on the claim(s); or
d. an amended plan is filed and confirmed which specifically provides for no further payments to the claimant.
See LR 3086-1.

v. Trustee's avoidance powers: If the trustee recovers funds related to a transfer, the recovered funds will be for the benefit of unsecured
creditors, less administrative fees and costs, absent other court order.

I. DEFINITIONS

i. Arrearage: Any arrearages listed are the debtor's best estimate of the amount owed as of the date of the petition. The trustee shall pay
arrearages based on the filed and allowed proof of claim pursuant to LR 3084-1. If no arrearage amount is shown on the proof of claim,
none shall be paid.

il. Applicable commitment period: If the trustee or an unsecured creditor objects to confirmation of a plan pursuant to 11 U.S.C.
§1325(b}1})(B), the debtor shall devote to the plan all disposable income for payment to unsecured creditors for the applicable
commitment period from the date that the first plan payment is due, as defined in §1326(a}(t), unless the plan provides for payment in full
of all filed and allowed unsecured claims over a shorter period. Regardless of whether the trustee objected to the confirmation of the
plan pursuant to §1325(b}(1){B), the trustee may file a Motion to Amend Plan pursuant to 11 U.S.C. §1329 to a Base plan, a dividend
plan or a Pot plan if the plan as filed and confirmed will pay all administrative expenses and filed and allowed secured and priority
creditors in @ period of time that is less than the applicable commitment period. This includes ptans running less time than anticipated
due to the lifting of the automatic stay, secured or priority claims being allowed for less than the scheduled amount or not filed at all,
withdrawn claims, lien avoidance or disallowance of claims or plans running less than the applicable commitment period due to other
reasons, The trustee, the debtor or an allowed unsecured claimant may also file a Motion to Amend Plan pursuant to §1329 if there has
been a post-confirmation change in circumstances that would allow the debtor to pay a dividend or an increased dividend to non-priority
unsecured creditors.

Equal monthly amount (EMA}: Claims with EMAs may receive more than the EMA and may recelve those additional funds prior to
payments being made to non-priority unsecured creditors.

iv. Long term debt: A long term debt is one in which the final payment due under the terms of the contract comes due after the final
Chapter 13 plan payment comes due.

12/2017 MOW 3083-1.1
